office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b3 mhoward postu-104922-16 third party communication none date of communication not applicable uilc date date to small_business self employed examination operations field_examination exam - central area territory - group mary unger supervisory manager from bradford r poston senior counsel branch passthroughs and special industries subject response to trust’s protest letter this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend grantor ------------- child ------------------ parent trust ------------------------------------------------------------------------------------------ trust ------------------------------------- ------------------------------------------------- foundation --------------------------------------- ------------------------------------------------- postu-104922-16 foundation --------------------------------- ------------------------------------------------ state ------------------ facts in response to the advice this office provided to sb_se examinations on date and the subsequent proposed denial of trust’s claims for refund by sb_se examination trust filed protests to the proposed denials sb_se has provided us with the protests and has requested assistance in drafting responses below please find a summary of trust’s arguments along with the service’s responses arguments trust’s argument the plain language of sec_642 allows a deduction for any charitable deduction that is not ultra vires service’s response sec_642 requires that the charitable distribution to be made pursuant to the terms of the governing instrument and a court order modifying the will in the absence of a controversy involving the interpretation of the instrument is not pursuant to the terms of the governing instrument trust cites to 301_us_379 710_f2d_1316 8th cir and crown income charitable fund v commissioner 8_f3d_571 7th cir aff’g 98_tc_327 as primary support for its argument that that a deduction under sec_642 should be available for any distribution to charity that is authorized by the trust instrument as discussed in our previous memo sec_642 provides generally that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b a simple_trust described in sec_651 and sec_652 there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 emphasis added in old colony trust company v commissioner 57_sct_813 the supreme court reversed a decision of the first circuit f 2d a_trust document authorized but did not require the trustees to make current charitable payments if they could do so without jeopardizing the payment of annuities from the trust to non- charitable beneficiaries the board_of_tax_appeals denied most of the income_tax charitable deduction under the predecessor of sec_642 because it found that the taxpayer had not met its burden_of_proof regarding whether most of the payments were actually made from trust income during the year made the first circuit denied the postu-104922-16 entire deduction because the charitable payments were not imperatively directed by the trust if the trustee exercised discretion in making the payments they were not pursuant to the terms of the trust the supreme court in its reversal of the first circuit’s opinion referred to the plain dictionary meaning of pursuant to as acting or done in consequence or in prosecution of anything hence agreeable conformable following according which standard was met by the authorization in the trust instrument in 710_f2d_1316 8th cir the trust seeking the sec_642 deduction was an inter_vivos revocable_trust that held the assets of john allan love during his life and contained his estate plan the trust provided for the bulk of the trust fund to be paid over to any trust created by love’s will which was created exclusively for charitable purposes and which provided that the ultimate beneficiary shall be the john allan love charitable foundation at the time of his death love’s will did not include a_trust for the benefit of the foundation but trustees distributed assets to the foundation nonetheless the 8th circuit disallowed the deduction because it was beyond dispute that the terms of the trust instrument did not authorize the trustee to make the payments in question the court stated that the trustees had no authority under the trust instrument to make the distributions to charity and denied that deduction under sec_642 in crown income charitable fund v commissioner 8_f3d_571 7th cir aff’g 98_tc_327 the seventh circuit addressed the issue of commutation the trust at issue in crown contained a provision permitting the trustees to commute the charitable interest only if as a matter of law it was clear that doing so would not adversely affect the maximum charitable deduction otherwise available the trustees of the crown income charitable fund distributed trust assets in excess of the annuity amount to the charitable_beneficiary over a number of years and deducted under sec_642 the full amount distributed to the charitable beneficiaries both the seventh circuit and the tax_court held that the excess distributions were not deductible under sec_642 because those instruments were not made pursuant to the terms of the governing instrument trust argues that the state court granted child inter_vivos powers of appointment through a modification order the modification order which he exercised in favor of foundation and foundation the modification order modified trust to allow child to appoint income during his lifetime to foundation and foundation under the laws of state a modification order will be approved by the court if the modification is not inconsistent with a material purpose of the trust and is not contrary to the grantor’s probable intention in order to achieve the grantor’s tax objectives therefore trust argues the distributions made by trust to the foundations were not ultra vires like the distributions in love and crown but rather were required by the trust instrument the fact that the distributions in love and crown were ultra vires does not prove that the distributions in the current case were authorized by the governing instrument as postu-104922-16 required by sec_642 similar to the facts in love the parent trust as executed by the grantor in this case did not authorize distributions to charity during the lifetime of the beneficiaries this fact is undisputed rather the modification order entered into by the parties did for reasons that were discussed in our previous advice as well as for the reasons discussed below the modification order is not treated as the governing instrument in this case specifically the modification order was not the subject of a conflict and the terms of the parent trust were unambiguous revrul_59_15 1959_1_cb_164 and case law provide that a settlement agreement arising from a will_contest qualifies as a governing instrument however those authorities do not hold that a modification to a governing instrument will be construed to be the governing instrument in situations where the modification does not stem from a conflict when there is a conflict regarding the terms of the governing instrument the court must resolve the conflict as to the true meaning of the terms of the governing instrument thus court orders resulting from conflict are intended to clarify the terms of the original governing instrument by contrast modification orders such as the one in this case change the terms of the governing instrument beyond its original intended terms trust cites numerous private letter rulings issued by the service wherein the service respected reformation orders that were entered by a state court in order to effectuate a grantor’s original intent when drafting a_trust in those cases the original document executed by the grantor contained an error that did not allow the trust to function in the manner in which the grantor originally intended these plrs are easily distinguished from the case at hand here there was no question as to the grantor’s intent at the time the parent trust was created although the standard for granting the modification order is that the changes to the trust not be inconsistent with a material purpose and not contrary to the grantor’s probable intention in order to achieve the settlor’s tax objectives that is different than requiring that the modification be necessary in order to effectuate the grantor’s intent as the service has noted reformation that occurs prior to the event that would give rise to the federal tax will be respected when necessary to carry out the grantor’s original intent see revrul_73_142 1973_1_cb_405 the negative implication is that a post-event reformation will undergo much more rigorous scrutiny before it is respected for federal tax purposes in this regard courts have distinguished between reformations that seek to carry out an intention that existed at the time the mistake was made from reformations that seek to retroactively change a bad result robert e hamilton representing estate and trust beneficiaries and fiduciaries modifying irrevocable trusts ali-aba course of study july in 461_f2d_554 5th cir federal tax consequences were not affected by a retroactive reformation where taxpayer failed to prove that the amended trust carried out an intent that existed at the time the original trust wa sec_1 it should be noted that plrs may not be cited as precedent and a plr is only binding as between the service and the particular taxpayer who requested it sec_6110 postu-104922-16 executed in cases like this the reformation appears to be more of a modification similarly in this case the purpose of the modification order was not to resolve a conflict regarding the terms of the parent trust nor was it necessary to resolve a controversy involving the grantor’s original intent its purpose was to fundamentally modify the terms of the parent trust to allow child to exercise a power_of_appointment during his lifetime accordingly the distributions to foundation and foundation were outside of the terms of the governing instrument and do not qualify for the deduction under sec_642 trust’s argument crown and brownstone do not support a narrow interpretation of sec_642 service’s response the service’s interpretation of sec_642 is a plain language reading of the statute and case law supports this interpretation trust cites crown for the proposition that the only restriction on the deduction under sec_642 is that the trustee must not disregard the terms of the trust instrument when making the charitable distribution trust argues that crown is not relevant because in crown the charitable distributions were not authorized and in this case they are because the modification order provides as much trust is attempting to make an argument in its favor by citing to a case that does not provide a foundation for its reasoning trust’s assertion ignores the fact that the modification order is not the governing instrument for these purposes and any attempt to draw a parallel with crown to the contrary is circular trust also argues that 465_f3d_525 2nd cir would likely not be followed in another jurisdiction because it goes against the policy that charitable deductions are not to be narrowly construed as noted in our previous advice in brownstone a deceased husband’s will created a marital_deduction_trust which granted the husband’s surviving wife a general testamentary_power_of_appointment when the wife died she exercised her power in favor of her estate the residue of which passed to charitable organizations the trustee of the marital_deduction_trust distributed dollar_figure million to the wife’s estate and claimed a charitable_contribution_deduction under sec_642 because the dollar_figure million distribution passed entirely to the charitable beneficiaries under the wife’s will the second circuit in brownstone held that the distribution to the charities was made pursuant to the wife’s power_of_appointment and not pursuant to the governing instrument the deceased husband’s will the second circuit interpreted the definition of governing instrument narrowly stating that an instrument subject_to the creating instrument the wife’s will could not combine with the creating instrument the husband’s will and qualify as the governing instrument the sole governing instrument in brownstone was the husband’s original will therefore the marital_deduction_trust was postu-104922-16 not entitled to a deduction under sec_642 since the distribution was made pursuant to the wife’s will there is no indication that brownstone would not be followed in this case furthermore trust attempts to cloud the issue by arguing that the service allows powers of appointment exercised in favor of charities under trusts to qualify for the deduction under sec_642 and therefore the service’s reliance on brownstone in this case is misplaced the trust’s claims in this case were not denied merely because child exercised a power_of_appointment in favor of foundation and foundation they were denied because the parent trust did not provide for that lifetime power_of_appointment the lifetime power_of_appointment only exists because of the modification order issued under the laws of state the modification order does not qualify as the governing instrument which is the essential point to this case brownstone stands for the proposition that the governing instrument is what governs the charitable intent of the grantor not the modification order to which the grantor was not a party trust’s argument bosch and revrul_73_142 require the service and the federal courts to give effect to the state court decree service’s response the state court decree was not issued by the highest state court and the service is not bound by it when determining federal tax consequences trust argues that under the principles of 387_us_456 the service must respect the modification of trust under the laws of state and therefore treat the modification order as the governing instrument for purposes of sec_642 in bosch the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in a federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court trust is misplacing reliance on the holding in bosch in this case the decree issued by the state court was not issued by the highest court of state rather it was entered through a procedure under the laws of state that allows for the parties to a_trust to agree to such modifications upon notice to all interested parties so long as the modifications are not inconsistent with a material purpose of the trust and are not postu-104922-16 contrary to the grantor’s probable intention in order to achieve the grantor’s tax objectives the service is not arguing that the modification order is invalid or that is not binding on the parties to the state law procedure however the decree does not determine the federal tax consequences of the modification it only determines the rights of the parties under the modification order under the laws of state trust also cites to revrul_73_142 as support for its argument that the modification order must be respected as the governing instrument revrul_73_142 respected a lower court’s interpretation of a_trust agreement that found that the grantor could only substitute a trustee one time and after that substitution the power was extinguished the grantor had made one substitution and the service respected the court’s decree and found that the value of the trust estate was not includible in the decedent’s gross_estate this was despite the fact that the lower court opinion was in conflict with higher court decisions within the same jurisdiction the lower court had jurisdiction over the parties and over the subject matter of the proceeding thus the time for appeal having elapsed its judgment is final and conclusive as to those parties regardless of how erroneous the court’s application of the state law may have been consequently after the time for appeal had expired the grantor did not have the power to appoint himself as successor trustee the aforesaid rights and powers which would otherwise have brought the value of the trust corpus within the provisions of the code were thus effectively cut off before his death 140_f3d_1211 9th cir addressed both the bosch and revrul_73_142 holdings in the context of a will reformation the issue in rapp was whether a qtip_trust would be respected for federal tax purposes based on a state probate court’s reformation of the decedent’s will in rapp as in the present case the modification sought was not to effect the testator’s intent but rather to avoid taxes the will itself did not create the qtip_trust but the california probate court’s reformation did the 9th circuit noted that the holding in bosch requires the highest court to affirm a lower court’s result before it will be binding upon the service absent that affirmation the federal_agency must interpret the state’s law the tax_court in rapp noted that as a general_rule state law determines the property rights and interests created by a decedent's will but federal_law determines the tax consequences of those rights and interests tcmemo_1996_10 citing 767_f2d_1344 9th cir the 9th circuit stated that in revrul_73_142 it mattered that the lower court decree was issued before the testator’s death because it allowed the testator to carry out the intention of his estate plan unlike the situation in bosch the decree in this case was handed down before the time of the event giving rise to the tax that is the date of the grantor’s death thus while the decree would not be binding on the government as to questions relating to the grantor’s power to appoint himself as trustee prior to the date of postu-104922-16 the decree it is controlling after such date since the decree in and of itself effectively extinguished the power additionally the court noted that bosch stands only for the proposition that the federal court is not bound by the state court proceedings for determining federal_estate_taxes to this end the tax_court decision did nothing to upset the actual outcome of the probate_court proceedings mrs rapp still enjoyed the benefits of the reformation for which she petitioned in probate_court the estate simply did not receive the federal tax benefits of a qtip_trust similarly in our case a denial of the refund would not upset the outcome of the reformation the charities will still receive the distributions but for federal_income_tax purposes trust will not receive a deduction for these distributions in estate of aronson v commissioner tcmemo_2003_189 the tax_court held that the state surrogate court did not merely clarify decedent’s will but rather it changed it to create a qtip_trust the court held that although it will look to local law to determine the nature of the interests provided under a_trust document they are not bound to give effect to a local court order that modifies that document after the commissioner has acquired rights to tax revenues under its terms citing 94_tc_666 the court further held that the law is clear that it is not bound by the action of a state trial_court such as the surrogate’s court that has not been affirmed by the state’s highest court citing bosch the court found that the petition was solely brought for the purposes of tax planning the court held that even if law and public policy favor the marital_deduction and presume the taxpayer’s wish to take advantage of it the taxpayer’s express direction in the documents overrides this presumption therefore the qtip_trust was not valid for federal estate_tax purposes additionally since we issued our previous advice the tax_court has issued hubbell v commissioner t c summ op a summary opinion on the issue of deductibility of payments made to charities under sec_642 this opinion touches on a number of issues relevant to trust’s case including trust’s argument that the service must treat the modification order as the governing instrument pursuant to bosch while a summary opinion cannot be cited as precedent in a court_proceeding it does offer insight into the tax court’s views on the issues at hand per the facts of the case mr hubbell's will after his death in created a_trust that made small annuity payments to certain friends and relatives monthly for their lives and following the death of the last of them to die the trustees had the discretion to continue the trust for up to ten years and to distribute the remaining assets as will make such uses and distributions exempt from ohio inheritance and federal_estate_taxes and for no other purpose the trustees and their successors made the annuity payments and f rom time to time the trustees also caused the trust to make charitable_contributions as defined by sec_170 charitable_contributions were made at least as early as and in amounts much larger than the annuity payments in the service disallowed a charitable_contribution_deduction claimed by the trust postu-104922-16 the service acknowledged that the contributions during that year were paid for a purpose specified in sec_170 nevertheless the service argued that the trust was not entitled to deduct the amount contributed because none of the contributions were made pursuant to the terms of the governing instrument as required by sec_642 no provision of the will authorized the trustees to make charitable_contributions for taxable_year or for any other year thus the service asserted that the charitable_contributions made during were not deductible under sec_642 the trust asserted that it was entitled to the deduction under sec_642 on the basis of two grounds the court can go beyond the provisions of the will to determine mr hubbell's intent because there is a latent ambiguity in the will and the original trust agreement was reformed by order of the probate_court to retroactively allow for such payments to the charity regarding the probate_court order on date the trustees filed with the state probate_court a complaint for declaratory relief or in the alternative modification of trust the probate_court entered an agreed judgment on date entered the following judgment the language of the will as written providing for the administration of the trust authorizes and has from the inception of the trust authorized the trustees of the trust to make distributions of income and principal for charitable purposes specified in sec_170 or the corresponding provision of any subsequent federal tax law both currently and upon termination of the trust as in this case the trust asserted that the agreed judgment entry of the probate_court is consistent with the evidence of mr hubbell's intent to make charitable gifts because the judgment found that the language of the will authorizes and has from the inception of the trust authorized the trustees to make distributions of income and principal for charitable purposes specified in internal_revenue_code sec_170 both currently and upon termination of the trust as in this case the taxpayer in hubbell cited to bosch as support for its argument that the tax_court should respect the probate court’s reformation order however as the taxpayer in hubbell correctly noted the probate court's judgment is not binding on this court emphasis added rather the taxpayer argued that the tax_court should give proper regard to the judgment in deciding the issue before it the court acknowledged that as a general_rule that deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed 503_us_79 292_us_435 it began its analysis with a review of old colony and then compared it with the hubbell case the court noted both cases involve trusts created for the purpose of paying annuities to certain specified individuals for life the trust deed in the old colony authorized the fiduciary to make postu-104922-16 charitable_contributions before the death of the last annuitant and it directed the trustees to distribute the remainder of the assets to charity after the death of the last annuitant mr hubbell’s will on the other hand made no provision for the payment of any charitable_contributions before the death of the last annuitant the tax_court noted that the opinion of the supreme court in old colony provided clear authority to mr hubbell and the drafters of his will to authorize without directing his trustees to make charitable_contributions before the death of the last annuitant the old colony opinion shows that mr hubbell could restrict such authority to prevent the charitable_contributions from jeopardizing the payment of annuities as was done in old colony as such the court reasoned mr hubbell’s failure to grant authority to his trustees to make charitable_contributions before the death of the last annuitant was intentional the tax_court found that there was no latent ambiguity in mr hubbell’s will and as such the charitable deductions were not made pursuant to the will the governing instrument and they are not deductible under sec_642 the tax_court concluded by stating that a ny other contentions made by the trust that we have not addressed are irrelevant moot or meritless it is worth noting that the court did not address the estate of bosch issue in its opinion to summarize trust is arguing that its charitable distributions were authorized under the modification order and pursuant to bosch the modification order should be treated as the governing document thus allowing for a deduction under sec_642 the modification order was not issued by the highest court of state nor was it the result of any conflict regarding the terms of the parent trust and therefore it is not binding on the service for purposes of determining the federal consequences of the charitable distributions the modification order is not considered the governing instrument in this case for purposes of sec_642 because the original parent trust agreement is the governing instrument and it did not contain any evidence of grantor’s intent to allow the trustees to make charitable distributions no deduction under sec_642 is permitted in this case trust’s argument the service’s interpretation of sec_1_663_a_-2 is invalid under 519_us_452 service’s response when properly promulgated and consistent with the statute treasury regulations typically have the force of law at issue in the second half of trust’s protest is the second sentence of sec_1_663_a_-2 which states a mounts paid permanently set_aside or to be used for charitable etc purposes are deductible by estates and trusts only as provided in sec_642 trust argues that this sentence is not supported by the plain text of the regulation for ease of reference the regulation reads as follows any amount_paid permanently set_aside or to be used for the charitable etc purposes specified in sec_642 and which is allowable as a deduction under that section is not allowed as a deduction to an estate_or_trust under sec_661 or treated as an postu-104922-16 trust argues that the service’s interpretation that the regulation disallows any deduction for charitable distributions under sec_661 relegating them to be deducted if at all pursuant to sec_642 violates the canon against surplus language trust’s position is that this interpretation strains the plain and natural meaning of the words because it is inconsistent with both the first and third sentences of the same regulation it argues that if the second sentence of the regulation requires charitable distributions to be deducted if at all pursuant to sec_642 there is no reason to include the first sentence which precludes deductions for the narrower category of distributions allowable as a deduction under sec_642 additionally trust argues that the service’s broad interpretation of the second sentence is inconsistent with the third sentence of the regulation given the interpretive rule_of expression unius est exclusio alterius the express mention of one thing excludes all others it argues that the parenthetical clause at the end of sec_1_663_a_-2 identifies three discrete instances in which a deduction will not be allowed under sec_642 and the function of this parenthetical clause is to make clear that if sec_642 deduction is unavailable for any of these three reasons a deduction under sec_661 should not be allowed either this list is also contained in sec_663 given this specific list trust posits that there is no room in the regulatory language for the service to now identify additional circumstances under which no deduction is available under either provision where properly promulgated and consistent with the statute treasury regulations typically have the force of law see 537_us_437 in auer the supreme court held that an agency’s interpretation of its own regulation is controlling unless it is plainly erroneous or inconsistent with the regulation auer u s pincite the tax_court has applied this principle in various contexts see estate of focardi v commissioner tcmemo_2006_56 141_tc_376 therefore according to the standard set forth in auer the service’s interpretation that pursuant to sec_1_663_a_-2 a deduction is not available under sec_661 for a charitable_contribution made by trust under the facts of this case is controlling for the reasons set forth in the previous memo issued by our office this interpretation is not plainly erroneous or inconsistent with sec_1_663_a_-2 trust’s argument the service’s interpretation of sec_1_663_a_-2 is invalid under 467_us_837 service’s response sec_1_663_a_-2 is a valid regulation amount distributed for purposes of determining the amounts includible in gross_income of beneficiaries under sec_642 amounts paid permanently set_aside or to be used for charitable etc purposes are deductible by estates or trusts only as provided in sec_642 for purposes of this section the deduction provided in sec_642 is computed without regard to the provisions of sec_508 sec_681 or sec_4948 concerning unrelated_business_income and private_foundations postu-104922-16 the third circuit will follow a regulation unless it holds it to be invalid under the principles of chevron 631_f3d_115 3rd cir trust argues that the second sentence of sec_1_663_a_-2 is an invalid interpretation of sec_663 under the chevron standard to determine whether the regulation is invalid under the principles of chevron the tax_court conducts a two-part analysis first it must ask whether congress has directly spoken to the precise question at issue chevron u s pincite if so that is the end of the matter and the tax_court and the agency must give effect to the unambiguously expressed intent of congress specific issue the tax_court will ask whether the agency’s chosen interpretation is a reasonable interpretation of the statute id pincite under this analysis review is highly deferential and the supreme court has held that a court may not find a regulation to be invalid unless it is arbitrary or capricious in substance or manifestly contrary to the statute see mayo found v united_states 131_sct_704 chevron u s pincite id pincite if the statute is silent or ambiguous with respect to the sec_663 does not speak directly as to whether a deduction under sec_661 is available for a charitable deduction made by a_trust that does not otherwise qualify for that deduction under sec_642 furthermore there is ambiguity because sec_642 provides for charitable deductions that may be taken by trusts in certain situations and sec_661 provides a deduction for trusts in certain situations these statutes are not explicitly clear as to what should occur if a_trust makes a distribution to a charity but that deduction does not qualify under sec_642 therefore the question for the court becomes whether the service’s interpretation of sec_663 is reasonable for the reasons set forth in the previous memo issued by this office the interpretation espoused by the service is a reasonable interpretation of this ambiguity taxpayer’s argument sec_1_663_a_-2 is invalid under the administrative_procedure_act because the rulemaking process was arbitrary and capricious service’s argument the service met its obligations under the administrative_procedure_act when promulgating sec_1_663_a_-2 the supreme court has held that a court’s role in reviewing whether agency action is arbitrary or capricious under apa sec_706 is to ensure that the agency engages in reasoned decision making judulang v holder 132_sct_476 michigan v epa 135_sct_2699 the supreme court has also noted that apa sec_706 requires only a minimal level of analysis on the part of an agency and that an agency’s obligation to explain its actions will vary depending upon the circumstances and the nature of the agency action encino motorcars llc v navarro 136_sct_2117 this minimal standard requires only that the agency’s explanation be clear enough that its path may be reasonably discerned id in state farm the supreme court articulated a set of factors that it applied in determining whether an empirical-based rule that rescinded a prior agency policy was arbitrary or capricious under the apa 463_us_29 but where an agency rule does not require fact-finding or empirical analysis the tax_court has held that the data-based factors under state farm do not apply see santos v commissioner tcmemo_2016_100 therefore the trust’s arguments concerning the hard look factors set forth in the state farm case do not apply in this situation it should be noted however that no preamble was published in connection with the promulgation of sec_1_663_a_-2 which presents a hazard to the service under this argument this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
